Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 1 of 8 Page ID #:316




    1   HARVINDER S. ANAND (SBN 243913)
        ANAND LAW GROUP, P.C.
    2   790 E. Colorado Boulevard, Suite 900
        Pasadena, California 91101
    3   Phone: (626) 239-7250
    4
        Fax: (626) 239-7150
        Email: harv@anandlawgroup.com
    5
        Attorneys for Plaintiff
    6   Samick Music Corp., dba “Health Mate”
    7
    8                      UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   SAMICK MUSIC CORP.,                     Case No. 8:20-cv-00395 GW (JDEx)
        dba “HEALTH MATE,”
   12
   13               Plaintiff,         [PROPOSED] ORDER GRANTING
                                       PLAINTIFF’S EX
   14        v.                        PARTE APPLICATION FOR
                                       ISSUANCE OF TEMPORARY
   15                                  RESTRAINING ORDER AND
        GARRETT GORDON, an individual; ORDER TO SHOW CAUSE RE:
   16   NAOMI MASON, a.k.a. “KALI      PRELIMINARY INJUNCTION
        MASON,” an individual;
   17   and DOES 1-25, inclusive,
   18                                  Action Filed: February 26, 2020
                  Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                       -1-

                          [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
             PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 2 of 8 Page ID #:317




    1                                  [PROPOSED] ORDER
    2          TO DEFENDANT GARRETT GORDON:
    3          Having reviewed the Ex Parte Application for Issuance of Temporary
    4   Restraining Order and Order to Show Cause Re: Preliminary Injunction
    5   (“Application”), filed by Plaintiff Samick Music Corp., dba “Health Mate”
    6   (“Plaintiff”); the Declarations of Corey Smee and Harvinder S. Anand and the
    7   accompanying exhibits, filed with the Application; and the Complaint filed herein,
    8   and GOOD CAUSE appearing, the Court FINDS AS FOLLOWS:
    9          1.     Plaintiff has demonstrated it is likely to succeed on the merits of its
   10   claims against Defendants Garrett Gordon and Naomi Mason, aka “Kali Mason,”
   11   for: (a) Federal Trademark Infringement, 15 U.S.C. § 1114(1)(a);
   12   (b) Federal Trademark Counterfeiting, 15 U.S.C. § 1114(1)(b); (c) Federal
   13   Trademark and Trade Name Infringement, False Designation of Origin, and Unfair
   14   Competition, 15 U.S.C. § 1125(a); (d) Federal Trademark Dilution, 15 U.S.C.
   15   § 1125(c); (e) Cyberpiracy, 15 U.S.C. § 1125(d)(1)(A); (f) Federal
   16   Misappropriation of Trade Secrets, 18 U.S.C. § 1836(b); (g) California Common
   17   Law Trademark Infringement; (h) Misappropriation of Trade Secrets Under
   18   California’s Uniform Trade Secrets Act, Cal. Civ. Code §§ 3426 et seq.; and
   19   (i) Unfair Competition, Cal. Bus. & Prof. Code §§ 17200 et seq.
   20          2.     Plaintiff is likely to suffer irreparable harm, including loss of profits
   21   and customers and damage to its goodwill and business reputation, absent
   22   injunctive relief.
   23          3.     The balance of equities tips decidedly in Plaintiff’s favor.
   24          4.     The requested injunction would serve the public interest by upholding
   25   the important policy of protecting Plaintiff’s valuable trademarks, logo, trade
   26   name, and trade secret information.
   27
   28                                              -2-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 3 of 8 Page ID #:318




    1             IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that
    2   Plaintiff’s Application for a Temporary Restraining Order is hereby GRANTED.
    3             IT IS FURTHER ORDERED, pending further order of this Court, that
    4   Defendant Garrett Gordon (“Defendant Gordon”) and Defendant Gordon’s
    5   officers, agents, servants, employees, representatives, associates, related corporate
    6   entities, owners, and operators, and/or all persons acting for, on behalf of, or in
    7   concert or cooperation with any of them (including but not limited to Defendant
    8   Naomi Mason, also known as “Kali Mason” (“Defendant Mason”)) and who have
    9   notice of this Order, are restrained and enjoined and shall immediately cease and
   10   desist:
   11             1.   From any and all use of Plaintiff’s HEALTH MATE Trademarks
   12   and/or its HEALTH MATE Logo, including without limitation, the use of
   13   “HEALTH MATE REPLACEMENT PARTS” or any other confusingly similar
   14   combination that includes the words “HEALTH MATE.” This provision applies,
   15   without limitation, to the use or display of the HEALTH MATE Trademark and
   16   HEALTH MATE Logo on any website, (including You Tube and
   17   www.healthmateparts.com) or in connection with the advertisement or sale of any
   18   product.
   19             2.   From any and all use of the “Health Mate” trade name or corporate
   20   name, including without limitation the use of “Health Mate Fulfillment,” “Health
   21   Mate Sauna,” “Health Mate Sauna Fulfillment,” “Health Mate Wellness,” “Health
   22   Mate Infrared Sauna,” “HM Corporate Sales,” or any other confusingly similar
   23   combination that includes the words “Health Mate” or the letters “HM.” This
   24   provision applies, without limitation, to the use or display of the word “Health
   25   Mate” or “HM” in any email address, in any email message, in any text message,
   26   in connection with any credit card merchant processing account, on any website, or
   27
   28                                             -3-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 4 of 8 Page ID #:319




    1   in connection with the advertisement, sale, attempted sale or packaging of any
    2   product.
    3          3.    From registering any domain name that includes “Health Mate” or any
    4   confusingly similar combination of words.
    5          4.    From assigning, transferring or otherwise hypothecating the
    6   healtmateparts.com domain name to anyone other than to Plaintiff.
    7          5.    From assigning, transferring or otherwise hypothecating the
    8   “healthmatesaunas@gmail.com” email account to anyone other than to Plaintiff.
    9          6.    From assigning, transferring or otherwise hypothecating the
   10   “Healthmatesaunaoffical@gmail.com” email account to anyone other than to
   11   Plaintiff.
   12          7.    From directly or indirectly accessing, using, transferring, transmitting,
   13   assigning, disclosing, or making available to any person or entity other than
   14   Plaintiff, any of Plaintiff’s confidential, proprietary, or trade secret documents,
   15   data or information, including but not limited to the information contained in the
   16   customer resource management database known as Pipedrive.
   17          8.    From altering, modifying, revising, deleting, erasing, removing,
   18   destroying, disposing, or otherwise tampering with, any evidence, documents, or
   19   other materials, in any form, relating to this action and/or the issues raised herein.
   20   This provision applies, without limitation, to any and all papers, emails, text
   21   messages, voicemail messages, and instant messages.
   22          IT IS FURTHER ORDERED that the domain registrar forthwith transfer the
   23   www.healtmateparts.com domain name to Plaintiff.
   24   ///
   25   ///
   26   ///
   27   ///
   28                                             -4-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 5 of 8 Page ID #:320




    1          IT IS FURTHER ORDERED that Defendant Gordon and Defendant
    2   Gordon’s officers, agents, servants, employees, representatives, associates, related
    3   corporate entities, owners, and operators, and/or all persons acting for, on behalf
    4   of, or in concert or cooperation with any of them (including but not limited to
    5   Defendant Mason) and who have notice of this Order:
    6          1.       Forthwith take all necessary steps and actions to assist the registrar in
    7   transferring the “healtmateparts.com” domain name to Plaintiff.
    8          2.       Forthwith instruct any print directory, Internet directory, or website,
    9   including but not limited to You Tube, that Defendant Gordon or Defendant Mason
   10   has caused to carry the Health Mate trade name, the HEALTH MATE Trademark,
   11   and/or their HEALTH MATE Logo or any other confusingly similar combination
   12   that includes the words “Health Mate,” either alone or in combination with other
   13   words or symbols, to cease using such marks.
   14          3.       Forthwith transfer any and all website content at the
   15   “healtmateparts.com” domain name to Plaintiff.
   16          4.       Forthwith take all necessary steps and actions to transfer the
   17   “healthmatesaunas@gmail.com” email account to Plaintiff.
   18          5.       Not alter, modify, forward, or delete any email stored anywhere in the
   19   “healthmatesaunas@gmail.com” email account, prior to the transfer of that account
   20   to Plaintiff.
   21          6.       Forthwith take all necessary steps and actions to transfer the
   22   “Healthmatesaunaoffical@gmail.com” email account to Plaintiff.
   23          7.       Not alter, modify, forward, or delete any email stored anywhere in
   24   the “Healthmatesaunaoffical@gmail.com” email account, prior to the transfer of
   25   that account to Plaintiff.
   26          8.       Forthwith return to Plaintiff all copies of any of Plaintiff’s
   27   confidential, proprietary, or trade secret documents, data or information, including
   28                                                -5-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 6 of 8 Page ID #:321




    1   but not limited to the information contained in the Customer Resource
    2   Management database known as Pipedrive, that is in the possession, custody, or
    3   control of Defendant Gordon or Defendant Gordon’s officers, agents, servants,
    4   employees, representatives, associates, related corporate entities, owners, and
    5   operators, and/or all persons acting for, on behalf of, or in concert or cooperation
    6   with any of them, including but not limited to Defendant Mason.
    7         IT IS FURTHER ORDERED that Defendant Gordon shall file with the
    8   Court and serve on Plaintiff a report in writing, under oath, setting forth in detail
    9   the manner and form in which Defendant Gordon has complied with this Order,
   10   within thirty days after service of this Order. Defendant Gordon shall serve the
   11   report on Plaintiff by mail and by email to: harv@anandlawgroup.com.
   12         IT IS FURTHER ORDERED that Plaintiff shall not be required to post a
   13   bond because the evidence indicates that Defendant Gordon will not suffer any
   14   damage by the issuance of this temporary restraining order.
   15                               EFFECTIVE DATE/TIME
   16         The above Temporary Restraining Order is effective immediately.
   17         ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
   18         Defendant Gordon is hereby ORDERED TO SHOW CAUSE and to appear
   19   before this Court as follows to show cause, if any, why a preliminary injunction
   20   should not issue continuing the above Temporary Restraining Order:
   21         The hearing shall take place before the Honorable George H. Wu on
   22   ______________, at ______, in Courtroom 9D of the United States District Court,
   23   located at 350 West 1st Street, Los Angeles, California 90012.
   24   ///
   25   ///
   26   ///
   27   ///
   28                                              -6-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 7 of 8 Page ID #:322




    1        The Court sets the following briefing schedule on the order to show cause:
    2        (a)    Defendant Gordon shall file and serve opposition papers, if any, by no
    3   later than _____________________; and
    4        (b)    Plaintiff shall file and serve its reply brief, if any, by no later than
    5   ________.
    6        IT IS SO ORDERED.
    7   Dated: _______________
    8                                           Hon. George H. Wu
                                                United States District Judge
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28                                             -7-

                          [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
             PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
Case 8:20-cv-00395-GW-JDE Document 15-1 Filed 03/13/20 Page 8 of 8 Page ID #:323




    1                               PROOF OF SERVICE
                               Samick Music Corp. v. Gordon, et al.
    2                          Case No. 8:20-cv-00395 GW (JDEx)
    3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:
    4          I, the undersigned, certify and declare that I am employed in the County of
        Los Angeles, State of California; I am over the age of 18 and not a party to the
    5   above-entitled cause; my business address is 790 E. Colorado Blvd, Suite 900,
    6   Pasadena, CA 91101. On March 13, 2020 I served the foregoing document(s)
        described as:
    7
               [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
    8          PARTE APPLICATION FOR ISSUANCE OF TEMPORARY
               RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE:
    9          PRELIMINARY INJUNCTION
   10   on the interested parties in this action:
   11   /X/    by placing / / the original /X / a true copy thereof enclosed in sealed
   12          envelopes addressed as follows:

   13                                          Garrett Gordon
                                              2271 Aria Drive
   14                                       Henderson, NV 89052
   15   X      BY OVERNIGHT MAIL: I caused to be served the foregoing document(s) by
   16   Federal Express, an express service carrier which provides for delivery reasonably
        calculated to ensure delivery not later than the close of the next business day papers are
   17   filed with the court. I caused true copies of the foregoing document(s) to be placed in a
        sealed envelope or package designated by the express service carrier, addressed to each
   18
        interested party as set forth above, with fees for overnight delivery paid or provided.
   19
        X      BY EMAIL: By electronically mailing the documents(s) listed above to the
   20
        immediately following email address(es) or to the email address(es) set forth in the
   21   attached service list, per agreement or consent of the party or parties, or as a courtesy
        copy. Email address served: ggordon@teamvalorem.com.
   22
   23          Executed on March 13, 2020 at Pasadena, California.

   24        I declare under penalty of perjury under the laws of the United States of
        America that the above is true and correct.
   25
                                                      /s/ Harvinder S. Anand
   26                                               Harvinder S. Anand
   27
   28                                                 -8-

                           [PROPOSED] ORDER GRANTING PLAINTIFF’S EX
              PARTE APPLICATION FOR ISSUANCE OF TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
